Paterson, J.
— There is nothing in the transcript to show that the appellants ever filed any claim against the insolvent debtors. The judgment recites that all the creditors of the insolvents who had filed claims, and the assignee, appeared at the hearing of the contest, and mutually agreed upon an adjustment and settlement of all matters of difference between them. If the appellants *208afterwards, by filing claims, acquired the right to move to set aside the judgment or to appeal therefrom, the record should show the facts. What occurred in the court below, subsequent to the entry of the judgment, should appear in the record. It cannot be shown by affidavit in the first instance in this court.
The appeal is dismissed.
McFarland, J., Harrison, J., Garoutte, J., Sharp-stein, J., De Haven, J., and Beatty, C. J., concurred.
Rehearing denied.